Citation Nr: 0007034	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  99-19 567	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for basal cell 
carcinoma of the face and nose, postoperative squamous cell 
carcinoma of the scalp, currently evaluated as 80 percent 
disabling.

2.  Entitlement to an increased rating for arteriosclerotic 
heart disease with hypertension, currently evaluated as 60 
percent disabling.

3.  Entitlement to an increased rating for hypertrophic 
arthritis of the cervical and dorsal spines, currently 
evaluated as 10 percent disabling.

4.  Entitlement to special monthly compensation based on 
additional independent 100 percent disability or 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


FINDINGS OF FACT

1.  The veteran in this case served on active duty for more 
than 29 years, and retired from service in July 1972.

2.  On February 17, 2000, the Board was notified by the 
veteran's accredited representative that the veteran died on 
November [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).


In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.




		
      M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 


